Bloodworth, J.
We will amplify the second headnote only. The original petition alleged that “C. A. Todd and Lon D. Worsham, a partnership doing business as Todd-Worsham Auction Company, are residents of said State and County, and have an office and place of business in the City of Atlanta, Georgia.” In the answer to the petition this paragraph of the petition is admitted. The record shows that Todd and Worsham were each served personally, and also shows the following: “Served the defendant, C. A. Todd-Lon D. Worsham doing business as ToddWorsham Auction Co., by leaving a copy of the within action and summons with Lon D. Worsham personally one of firm, at the office and place of doing business of said firm, in the City of Atlanta, *793Fulton County, Ga.” In addition an answer was filed by “the defendants C. A. Todd and Lon D. Worsham, a partnership doing business as Todd-Worsham Auction Company.” There was no plea to the jurisdiction. Section 5664 of the Code of 1910 is as follows: “If a defendant appear and plead to the merits without pleading to the-jurisdiction, and without excepting thereto, he thereby admits the jurisdiction of the court.” See Thurman v. Willingham, 18 Ga. App. 395 (3) (89 S. E. 442).

Judgment affirmed.

Broyles, G. J., and Lulce, J., concur.